Exhibit 10 (e)


2004 PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT

--------------------------------------------------------------------------------


Employee:                        Name ("Employee")
Grant Dates:                     May 5, 2004 and June 29, 2004

Number of Shares
of Restricted Stock:             Granted on May 5, 2004:   _______

                                 Granted on June 29, 2004: _______

                                 Total Number of Shares:   _______ ("Shares")


1.     Grant of Restricted Stock. The Compensation Committee (the “Committee”)
of the Board of Directors of West Pharmaceutical Services, Inc. (the “Company”)
grants to the Employee, as of the grant dates set forth above, the number of
Shares of West Pharmaceutical Services, Inc. common stock set forth above,
subject to the restrictions described in this Award Agreement.

2.     Performance Goals and Performance Periods.

  (a)        The term “Performance Periods” refers to the following
calendar-year periods:


    (i)        “Performance Period I,” which means 2004.


    (ii)        “Performance Period II,” which means 2004 and 2005.


    (iii)        “Performance Period III,” which means 2004, 2005 and 2006.


  (b)        The term Return on Invested Capital “ROIC” means:


    (i)        With respect to Performance Period I, the net operating profit
for the Company (without regard to taxes) divided by the average outstanding
equity plus debt of the Company for 2004.


    (ii)        With respect to Performance Period II, the average of the
Company’s net operating profit (without regard to taxes) divided by the average
outstanding equity plus debt for 2004 and 2005.


    (iii)        With respect to Performance Period III, the average of the
Company’s net operating profit (without regard to taxes) divided by the average
outstanding equity plus debt for 2004, 2005 and 2006.


  (c)        The term “Revenue Growth” means: With respect to Performance Period
I, the growth rate in net salesfor the Company from 2003 to 2004.


    (i)        With respect to Performance Period II, the average of the growth
rate in net sales for the Company for 2004 and 2005.


    (ii)        With respect to Performance Period III, the compound annual
growth rate in net sales for the Company over 2004, 2005 and 2006.


  (d)        Revenue Growth and ROIC for each Performance Period shall be
determined by the Committee with reference to the Company’s annual consolidated
financial statements for the applicable Performance Period, except that Revenue
Growth for each Performance Period shall be calculated using the exchange rate
contained in the Company’s board-approved budget for the year(s) contained in
each Performance Period.


3.     Rights of a Shareholder.

  (a)        Employee will be considered, and have all the rights of, a
shareholder with respect to the Shares, including the right to vote the Shares
and to receive dividends and other distributions with respect thereto, except
that at all times prior to their vesting in accordance with paragraph 4:


    (i)        The Shares are subject to forfeiture and Employee will have no
right to sell the Shares or assign, exchange, pledge, hypothecate or otherwise
subject the Shares to any other encumbrance;


    (ii)        Dividends on the Shares shall be reinvested in additional shares
of the Company’s common stock; and


    (iii)        Employee will have no right to receive a stock certificate for
the Shares, or any portion thereof.


  (b)        If any of the shares of the Company’s common stock are increased or
decreased, or are changed into or augmented by any other kind or amount of
property, by virtue of any corporate restructuring which affects the Company’s
shareholders generally, the resulting shares or other property will be subject
to the same benefits and burdens of this Award Agreement as the Shares.


4.     Vesting of Restricted Stock.

  (a)       Performance Period I. Up to one-third of the Shares will become
vested on the date of the determination and certification by the Committee in
2005 of the Revenue Growth and Average ROIC Performance Period I as set forth in
Schedule I hereof.


  (b)       Performance Period II. Up to one-third of the Shares will become
vested on the date of the determination and certification by the Committee in
2006 of the Revenue Growth and Average ROIC for Performance Period II as set
forth in Schedule II hereof.


  (c)       Performance Period III. Up to one-third of the Shares will become
vested on the date of the determination and certification by the Committee in
2007 of the Revenue Growth and Average ROIC for Performance Period III as set
forth in Schedule III hereof.


5.     Delivery of Shares.

  (a)       Subject to the provisions of Paragraph 4 hereof, a certificate for
the whole number of Shares or any portion thereof will be delivered to Employee
or to his personal representative, heir or legatee as promptly as possible
after:


    (i)        Employee ceases to be employed by the Employer for any reason; or


    (ii)        a request therefore is made by Employee or his authorized
representative on and after the vesting of such Shares;


        Provided that the Company shall have the right to require the Employee
to remit to the Company an amount sufficient to satisfy any Federal, state or
local withholding tax requirements prior to the delivery of any certificate for
such Shares, or in the discretion of the Committee, the Company may withhold
from the Shares to be delivered Shares sufficient to satisfy all or a portion of
such tax withholding requirements.

  (b)        The Company may condition delivery of certificates for Shares upon
the prior receipt from Employee of any undertakings that it may determine are
required to assure that the certificates are being issued in compliance with
federal and state securities laws.


6.     Compliance With Laws; Interpretation. The interpretation and construction
of any provision of this Award Agreement or the Company’s 2004 Stock-Based
Compensation Plan (the “Plan”) made by the Committee shall be final and
conclusive.

7.     Right to Offset. Notwithstanding any provision of this Award Agreement to
the contrary, if at any time within while the Employee is employed by the
Company or within 3 months following termination of employment, the Employee
directly or indirectly engages in any activity in competition with any activity
of the Company, or inimical, contrary or harmful to the interests of the
Company, including without limitation any of the following:

  (a)        conduct related to the Employee’s employment for which either
criminal or civil penalties against the Employee may be sought;


  (b)        acquisition of a direct or indirect interest or an option to
acquire such an interest in any person or entity engaged in competition with the
Company’s business (other than an interest of not more than 5 percent of the
outstanding stock of any publicly traded company);


  (c)        accepting employment with or serving as a director, officer,
employee or consultant of, or furnishing information to, or otherwise
facilitating the efforts of, any person or entity engaged in competition with
the Company’s business;


  (d)        soliciting, employing, interfering with, or attempting to entice
away from the Company any employee who has been employed by the Company in an
executive or supervisory capacity within one year prior to such solicitation,
employment, interference or enticement;


  (e)        violation of Company policies, including the Company’s
insider-trading policy; or


  (f)        using for the Employee’s or others, or disclosing to others, any
confidential or proprietary information of the Company in contravention of any
Company policy or agreement,


then all Shares shall immediately be forfeited and any amount realized by the
Employee upon vesting of any Shares shall be paid by the Employee to the
Company.

By accepting the Shares, the Employee consents to a deduction from any amounts
the Company owes the Employee, including amounts owed as wages or other
compensation, fringe benefits, or vacation paid, to the extent of the amount
owed under this heading. Whether or not the Company elects to make any set-off
in whole or in part, if the Company does not recover by means of set-off the
full amount the Employee owes, calculated as set forth above, the Employee
agrees to pay immediately the unpaid balance to the Company.

8.     No Right to Continued Employment. Nothing in this Award Agreement shall
confer on the Employee the right to continue employment with the Company or
interfere in any way with the right of the Company to terminate the Employee’s
employment at any time.

9.     Amendment. The Committee shall have the power unilaterally and without
approval of the Employee to amend this Award Agreement in order to carry out the
purposes of the Plan so long as such an amendment does not take away any benefit
granted to the Employee by this Award Agreement and as long as the amended Award
Agreement comports with the terms of the Plan

10.     Interpretation. The Committee shall have the sole power to resolve any
dispute or disagreement arising out of this Award Agreement. The Committee’s
interpretation and construction of any provision of this Award Agreement or the
Plan shall be final and conclusive. Except to the extent preempted by any
applicable federal law, this Award Agreement will be construed and administered
in accordance with the laws of the Commonwealth of Pennsylvania, without
reference to the principles of conflicts of law of such state.

11.     Plan Document. The Shares are subject to the applicable terms and
conditions of the Plan, which are incorporated herein by reference, and in the
event of any contradiction, distinction or differences between this Award
Agreement and the terms of the Plan, the terms of the Plan will control. All
capitalized terms used herein, not otherwise defined herein, shall have the
meanings set forth in the Plan.

12.     Entire Agreement. This Award Agreement, including the terms and
conditions of the Plan and the Schedules attached hereto, each of which is
incorporated herein by reference, is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Award Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

        You must sign and return a copy of this Award Agreement to the Secretary
of the Company. Your executed copy must be returned within sixty (60) days,
otherwise, this Performance Restricted Share award will lapse and become null
and void as of its inception. Therefore, intending to be legally bound, the
parties have executed this Award Agreement in two counterparts as of the grant
dates set forth at the beginning of this Award Agreement.


                                     WEST PHARMACEUTICAL SERVICES, INC.




                                By   /s/John R. Gailey III
                                    --------------------------------------------
                                     John R. Gailey III, Secretary



Witness:


---------------------------         --------------------------------------------
                                                       Name
